CRAWFORD, Judge,
with whom
GIERKE, Judge, joins (dissenting in part and concurring in the result):
Paragraph 89c, Part IV, Manual for Courts-Martial, United States (1995 ed.), provides at least two definitions of “indecent language,” either of which can be the basis for a conviction. In addition to the language underscored by the majority, 49 MJ at 363-64, the Manual also provides that indecent language includes language that “is grossly offensive to modesty, decency, or propriety, or shocks the moral sense, because of its vulgar, filthy, or disgusting nature, or its tendency to incite lustful thought.” Id. Appellant’s words fit within this definition. His language was “grossly offensive” to “propriety” and was “vulgar, filthy, [and] disgusting.”
For this reason, I concur in the result concerning the sentence and dissent from the majority holding that reduces the finding of indecent language to the lesser-ineluded offense of disorderly conduct.